Order denying motion for separate trial of issues affirmed, with ten dollars costs and disbursements. The papers present no reason for interfering with the order made by the justice at Special Term in the exercise of his discretion. (Civ. Prac. Act, § 443.) The reasons for separate trial asserted by defendant are not the reasons stated by this court in Warner v. Star Co. (162 App. Div. 458); Piuntkosky v. Harrington’s Sons Co. (167 id. 117); Arbutina v. Pittsburg Contracting Co. (168 id. 280), and Linker v. Jamison (173 id. 349). Rich, Kelly, Jayeox, Manning and Kelby, JJ., concur.